
	
		II
		110th CONGRESS
		2d Session
		S. 3234
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2008
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  temporary income tax credit for commercial fishermen to offset high fuel
		  costs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fisheries Fuel Tax Relief Act of
			 2008.
		2.Temporary credit
			 against income tax for commercial fishermen to offset high fuel costs
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by inserting after section 45P the following new section:
				
					45Q.Temporary
				credit for commercial fishermen to offset high fuel costs
						(a)Allowance of
				CreditIn the case of an eligible taxpayer, the excessive fuel
				cost credit determined under this section is an amount equal to the excessive
				fuel cost paid or incurred by the taxpayer during the taxable year for any
				creditable fuel used in the trade or business of the taxpayer.
						(b)Excessive Fuel
				CostFor purposes of this section—
							(1)In
				generalThe term excessive fuel cost means, with
				respect to any creditable fuel, the excess (if any) of—
								(A)the amount paid or
				incurred by the taxpayer for such fuel, over
								(B)the adjusted base
				price for such fuel.
								(2)Adjusted base
				price
								(A)In
				generalThe term adjusted base price means, with
				respect to any creditable fuel, the amount determined by the Secretary to be
				the applicable Labor Day 2004 price for such fuel adjusted for
				inflation.
								(B)Applicable
				priceThe applicable Labor Day 2004 price for any fuel is the
				average price for such fuel for the region in which the taxpayer purchased such
				fuel (as determined using data of the Energy Information Agency of the
				Department of Energy).
								(C)Inflation
				adjustmentThe inflation adjustment shall be determined under the
				principles of section 1(f); except that, the Secretary shall use estimates of
				the monthly Consumer Price Index (as defined in such section) where possible to
				more closely reflect current inflation.
								(c)Eligible
				TaxpayerFor purposes of this section—
							(1)In
				generalThe term eligible taxpayer means any person
				engaged in the trade or business of commercial fishing (as defined in section 3
				of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
				1802)).
							(2)Creditable
				fuelThe term creditable fuel means gasoline and
				diesel fuel used as a fuel in a commercial vessel.
							(d)Application of
				SectionThis section shall apply to fuels purchased during the
				2-year period beginning on the date of the enactment of this
				section.
						.
			(b)Credit To Be
			 Part of General Business CreditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (31), by striking the period at the end of paragraph (32) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(33)in the case of an
				eligible taxpayer (as defined in section 45Q(c)), the excessive fuel cost
				credit determined under section
				45Q(a).
					.
			(c)Clerical
			 AmendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45P the following new item:
				
					
						Sec. 45Q. Temporary credit for commercial
				fishermen to offset high fuel
				costs.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
